Citation Nr: 1622002	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-01 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for blood clots in the lungs.

2.  Entitlement to service connection for a stroke.

3.  Entitlement to service connection for a left leg/knee/hip disability, to include as secondary to the service-connected degenerative disk disease of the lumbar spine with grade I retrolisthesis and/or service-connected peripheral neuropathy of the left lower extremity.

4.  Whether the reduction in the rating for degenerative disk disease, lumbar spine with grade I retrolisthesis, from 40 to 20 percent was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to November 1994, to include service in Southwest Asia during the Persian Gulf War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal November 2007, October 2008, May 2010, and June 2015 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The left leg disorder claim was originally classified as involving the question of whether there was new and material evidence to reopen the previously denied claim.  However, the Veteran submitted a timely Notice of Disagreement (NOD) in December 2007 to the November 2007 rating decision that originally denied the claim.  The RO never issued a Statement of the Case (SOC) on the claim.  Thus, the claim remained pending at the time of the May 2010 rating decision.  The Board has recharacterized the issue as an original claim for service connection.

The left leg claim on appeal has previously been developed to include only the left leg and left hip.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a claim includes any disorders that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Based on the information submitted by the Veteran, the claim on appeal has been recharacterized to include the Veteran's left knee.
In January 2016, the Veteran was afforded a hearing before the undersigned at the Board.  A hearing transcript has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

In April 2016, the Veteran submitted claims for service connection for:  (1) bilateral hearing loss; (2) tinnitus; (3) fatigue, to include as due to an undiagnosed Gulf War illness; (4) joint pain, to include as due to an undiagnosed Gulf War illness; (5) indigestion, to include as due to an undiagnosed Gulf War illness; (6) dizziness, to include as due to an undiagnosed Gulf War illness; (7) memory problems, to include as due to an undiagnosed Gulf War illness; (8) insomnia, to include as due to an undiagnosed Gulf War illness; (9) sleep apnea, to include as due to an undiagnosed Gulf War illness and including the question of whether new and material evidence has been submitted to reopen the previously denied claim; (10) a respiratory disorder, to include as due to an undiagnosed Gulf War illness; (11) gastrointestinal disorders, to include as due to an undiagnosed Gulf War illness; (12) cardiovascular disease, to include as due to an undiagnosed Gulf War illness; (13) a skin disorder, to include as due to an undiagnosed Gulf War illness; (14) an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.  The RO is in the process of adjudicating these claims and they are not currently before the Board.

At his January 2016 Board hearing, the Veteran also raised the following issues that have not been adjudicated by the AOJ:  (1) Whether new and material evidence has been submitted for the previously denied claim of entitlement to compensation under 38 U.S.C.A. § 1151 for blood clots on the lungs; (2) Entitlement to compensation under 38 U.S.C.A. § 1151 for a stroke; and, (3) Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.  He has not submitted claims or intent to file claims as prescribed by VA regulations and the Board does not have jurisdiction over these matters.  38 C.F.R. § 3.155 (2015); Cf. 38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a left leg/knee/hip disorder, to include as secondary to the service-connected degenerative disk disease of the lumbar spine with grade I retrolisthesis and/or service-connected peripheral neuropathy of the left lower extremity, and entitlement to restoration of a 40 percent evaluation for the degenerative disk disease, lumbar spine with grade I retrolisthesis, effective September 1, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On the record at his January 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of the claim concerning entitlement to service connection for blood clots in the lungs.

2.  On the record at his January 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of the claim concerning entitlement to service connection for a stroke.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of an appeal concerning the issue of entitlement to service connection for blood clots in the lungs have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the withdrawal of an appeal concerning the issue of entitlement to service connection for a stroke have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative and must be in writing or on the record at a hearing on appeal.  38 C.F.R. § 20.204.

On the record at his January 2016 Board hearing, the Veteran requested that the issues of entitlement to service connection for blood clots in the lungs and a stroke be withdrawn from appeal.  Therefore, the Veteran has withdrawn the appeals of these issues and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they are dismissed.


ORDER

The claim of entitlement to service connection for blood clots in the lungs is dismissed.

The claim of entitlement to service connection for a stroke is dismissed.


REMAND

In a June 2015 rating decision the RO implemented a proposal to reduce the rating for service-connected degenerative disk disease, lumbar spine with grade I retrolisthesis to 20 percent, effective September 1, 2015.  In June 2015, the Veteran submitted a NOD with the reduction.  To date, the AOJ has not issued a SOC on the claim in response to the NOD; or indicated that it is taking action on the appeal.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Left Leg Claim

The Veteran has not been provided with a specific notice letter with regard to this claim as is required by applicable law and regulations.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.310 (2015).  As this issue is being remanded for other reasons, there is an opportunity to provide the notice.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).  

Additionally, in a March 2016 VA 21-4142 Form, the Veteran reported treatment at a VA Medical Center (VAMC), through 2016.  These records are not currently in the claims file, as the most recent treatment records from the VAMC are dated from June 2015.  VA has a duty to obtain these records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Finally, a remand is also required to afford the Veteran a VA examination.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

A VA medical opinion dated in February 2016 documents a diagnosis of degenerative joint disease of the left knee.  The Veteran's service treatment records (STRs) document several complaints of left leg and left hip pain and numbness.  At his Board hearing, he reported that he fell down a hill during service and his left leg problems started after this injury.  On his August 1994 exit Report of Medical History, the Veteran checked the box to report swollen or painful joints.  A post-service May 2005 VA X-ray documents an "old healed fracture" of the left hip.  The Veteran also asserts that his current left leg/knee/hip disorder is related to or aggravated by his service-connected peripheral neuropathy of the left lower extremity and/or service-connected degenerative disk disease of the lumbar spine with grade I retrolisthesis.  38 C.F.R. § 3.310 (2015).  

A February 2016 VA medical opinion from the Veteran's treating physician appears to suggest a nexus between the current left knee disorder and his service-connected degenerative disk disease of the lumbar spine with grade I retrolisthesis, but the opinion is not definitive, does not contain a rationale and it is unclear how much of the opinion is merely a recording of the Veteran's reports and how much is the examiners opinion.  Therefore, the claims file contains evidence of a current disability that may be related to service or a service-connected disability.  An opinion is needed to determine whether any current left leg disability is related to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).

The Veteran is notified that it is his responsibility to report for the needed examination scheduled in connection with this REMAND, unless there is good cause not to report; and to cooperate in the development of his claim.  The consequences of failure to report for a VA examination may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a SOC on the issue of the reduction in the rating for the degenerative disk disease, lumbar spine with grade I retrolisthesis, to 20 percent.  This issue should not be certified or returned to the Board unless the Veteran submits a timely substantive appeal.

2.  Send the Veteran a VCAA notice letter which includes an explanation as to what information or evidence is needed to substantiate the claim of entitlement to service connection for a left leg/knee/hip disorder, on a secondary service connection basis.
.  

3.  Obtain all pertinent VA outpatient treatment records from the VAMC in Baltimore, Maryland, since June 2015 that have not been secured for inclusion in the record.  

If requested records cannot be obtained, notify the Veteran of the missing records, the efforts made to obtain them, and of what further actions will be taken.

4.  Schedule the Veteran for a VA examination to determine whether a current left leg/knee/hip disorder, to include his currently diagnosed degenerative joint disease of the left knee, is related to service.  The examiner should note that the claims file was reviewed. 

The examiner should address the following:

(a)  Does the Veteran have a current left leg/knee/hip disability, to include degenerative joint disease of the left knee?  A current disability is one shown at any time since 2006, even if not present on the current examination.

(b)  For each current disability, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater) that it had its onset in active service, or is otherwise the result of a disease or injury in service; including the accident reported by the Veteran.
  
(c)  For each current disability, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater) that it was caused by the service-connected degenerative disk disease of the lumbar spine with grade I retrolisthesis.

(d)  For each current disability, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater) that the current disability was aggravated by the service-connected degenerative disk disease of the lumbar spine with grade I retrolisthesis.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

(e)  For each current disability, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater) that the current disability was caused by the service-connected peripheral neuropathy of the left lower extremity.

(f)  For each current disability, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater) that the current disability was aggravated by the service-connected peripheral neuropathy of the left lower extremity.

The Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the examiner must ask the Veteran about his symptoms during active military service and since.  The examiner must also comment on whether the Veteran's reports, if accepted, would be sufficient to show a link between a current left leg/knee/hip disorder and an event in service.  The examiner should also report whether there is any medical reason for rejecting the Veteran's reports.

Any opinion expressed by the VA examiner should be accompanied by reasons.  If medical literature is relied upon, the examiner should specifically cite the material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the opinion to be provided.  

6.  If any benefit sought on appeal remains denied, issue an SSOC.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


